United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                            F I L E D
                                                                                           November 14, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                        Charles R. Fulbruge III
                                  FOR THE FIFTH CIRCUIT                                         Clerk



                                           No. 03-40389
                                         Summary Calendar


RAUL GARZA TAMEZ,

                                                                                      Plaintiff-Appellant,

                                                 versus

SAMMY BUENTELLO, BILL CHEATHAM;
WARDEN MOORE; CARL JEFFRIES,
Assistant Director of Programs Services;
FRANK HOKE, Acc to courts programer;
NOEL J. WINNER, Lieutenant,

                                                                                    Defendants-
                                                          Appellees.

                         --------------------------------------------------------
                           Appeal from the United States District Court
                                   for the Eastern District of Texas
                                       USDC No. 6:02-CV-398
                          -------------------------------------------------------

Before SMITH, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Raul Garza Tamez, Texas prisoner #718879, appeals from the dismissal of his 42 U.S.C. §

1983 action as frivolous and for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(1), and




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
for failure to exhaust administrative remedies, pursuant to 42 U.S.C. § 1997e(a)(1). Tamez moves

to supplement the record on appeal; his motion to supplement is DENIED.

        Tamez’s contentions arise from his allegedly erroneous classification as a member of the

Mexican Mafia prison gang. He alleges t hat his erroneous classification led to his confinement in

administrative segregation; his exclusion from the GRAD program for former gang members; and

denial of legal visits with other prisoners.

        Tamez had no due process right to the removal of false information in his prison record.

Velasquez v. Woods, 329 F.3d 420, 421-22 (5th Cir. 2003). He had no liberty interest that was

violated by his placement in administrative segregation. Pichardo v. Kinker, 73 F.3d 612, 613 (5th

Cir. 1996). To the extent that classification as a gang member may have deprived Tamez of the

ability to advance in good-time earning capability, that did not give rise to a constitutional claim.

Malchi v. Thaler, 211 F.3d 953, 957, 959 (5th Cir. 2000).

        Tamez’s exclusion from the GRAD pro gram did not inevitably affect the duration of his

sentence and therefore did not infringe on Tamez’s constitutional rights. See Sandin v. Conner, 515
U.S. 472, 484 (1995). Tamez’s contention that GRAD participants are required to waive their

privilege against self-incrimination is not ripe for judicial review. See Monk v. Huston, 340 F.3d 279,

282 (5th Cir. 2003).

        Tamez had no right to legal assistance by other prisoners. Tighe v. Wall, 100 F.3d 41, 43 (5th

Cir. 1996). We need not address Tamez’s allegation that a pleading in another case was delayed due

to the denial of legal visits, as Tamez did not make that allegation in the district court. See Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).




                                                  -2-
       Tamez’s appeal is without arguable merit and is frivolous. Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983). The appeal therefore should be dismissed. 5TH CIR. R. 42.2. The district

court’s dismissal of the current case and this court’s dismissal of the appeal count as two strikes

against Tamez for purposes of 28 U.S.C. § 1915(g). Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996). Tamez previously had an action dismissed as frivolous. Tamez v. Zeller, No. H-98-

1069 (S.D. Tex. Mar. 17, 2000 & Jan. 25, 2000). Tamez has attained three-strike status. He may

not proceed in forma pauperis (IFP) in any civil action or appeal unless he “is under imminent danger

of serious physical injury.” 28 U.S.C. § 1915(g).

       APPEAL DISMISSED. 5TH CIR. R. 42.2. MOTION TO SUPPLEMENT DENIED. 28

U.S.C. § 1915(g) SANCTION IMPOSED.




                                                -3-
-4-